Terry, C. J., delivered the opinion of the Court
Baldwin, J., and Field, J., concurring.
The Court below erred in entering the order appealed from, upon the allegations and proofs before it.
In order to entitle a surviving husband or wife to the whole common property, it must be affirmatively shown that there are no descendants of the deceased. (§ 10 of Law concerning Husband and Wife, Wood’s Digest, 488.)
Judgment reversed, and cause remanded.
Cummings v. Chevrier, (No. 2.)—Reversed and remanded, for the reason stated in the opinion in Cummings v. Chevrier, (No. 1.)
Terry, C. J.
We concur: Baldwin, J.,
Field, J.